Exhibit 10.14

EXECUTION COPY

SECURED REVOLVING LOAN NOTE

Up to $1,500,000

Dated: December 17, 2009

FOR VALUE RECEIVED, JAGGED PEAK, INC., a Nevada corporation, with its principal
place of business located at 3000 Bayport Drive, 250, Tampa, Florida 33607
(“Parent”), and JAGGED PEAK CANADA INC., an Ontario corporation with its
principal place of business located at c/o McCarthy Tetrault LLP, Box 48, Suite
4700, Toronto Dominion Bank Tower, Toronto, ON M5K 1E6 (together with Parent and
their respective successors, “Borrowers”), each jointly and severally promises
to pay to the order of MORIAH CAPITAL, L.P., a Delaware limited partnership with
offices at 444 Madison Avenue, Suite 501, New York, NY 10022 and its successors
and assigns (“Lender”), on or before March 18, 2011, the principal sum of up to
One Million Five Hundred Thousand Dollars ($1,500,000), together with interest
thereon, in accordance with the Loan and Security Agreement, of even date
herewith, entered into by and between Borrowers and Lender (as amended from time
to time, the “Agreement”). Capitalized terms used herein and not defined herein
shall have their respective meanings as set forth in the Agreement.

INTEREST; AMORTIZATION; DUE DATE: Interest on the outstanding principal balance
hereof shall be computed on the basis of the actual number of days elapsed and a
year of 360 days. Interest shall accrue at a rate per annum (the “Interest
Rate”) equal to the greater of (i) the sum of (A) the Base Rate, as defined
below, plus (B) Six Percent (6.00%), or (ii) Eleven Percent (11.0%), and shall
be payable by Borrowers (x) in arrears prior to the Maturity Date, on the first
Business Day of each calendar month, (y) in full on the Maturity Date and (z) on
demand after the Maturity Date. At Lender’s option, Lender may charge the
Borrowers’ account for said interest. Following and during the continuation of
an Event of Default, interest on all outstanding Loans, including principal and
Interest, shall accrue at a rate per annum equal to twenty percent (20%),
compounded quarterly. “Base Rate” means a rate per annum equal to the “Prime
Rate” as reported in the “Money Rates” column of The Wall Street Journal,
adjusted as and when such Prime Rate changes.

The entire principal balance of this Note then outstanding, plus any accrued and
unpaid interest thereon, together with all penalties and late payment fees, if
any, shall be due and payable on the Maturity Date. Borrower may prepay the
entire principal sum of the Loans without premium or penalty, provided, however,
that, (i) such prepayment is no less than the amount of the remaining
outstanding principal sum of all outstanding Loans evidenced hereby, (ii) as
part of such prepayment, Borrowers shall pay Lender all other amounts due to
Lender pursuant to the Note, the Agreement and other Loan Documents, and
(iii) if such prepayment occurs prior to the first anniversary hereof, then
Borrower shall pay to Lender an amount equal to (1) the product of (A) the
average daily principal balance of all Loans under this Agreement from the
Closing Date through the date of prepayment, multiplied by (B) the weighted
average daily Interest Rate through the date of prepayment, multiplied by
(C) three hundred sixty five (365), minus (2) the amount of interest
indefeasibly received by Lender on account of all Loans under this Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

 

through the date of prepayment (the “Interest Make-Whole Payment”). The Interest
Make-Whole Payment is intended to compensate Lender for committing and deploying
funds for Borrower’s Loans pursuant to this Agreement and for Lender’s loss of
investment of such funds in connection with such early termination, and is not
intended as a penalty. The Interest Make-Whole Payment also shall be due and
payable by Borrower to Lender if Lender accelerates the payment of the
Obligations on or before the first anniversary hereof due to the occurrence of
an Event of Default.

MAXIMUM RATE OF INTEREST: It is intended that the Interest Rate and the Default
Rate herein shall never exceed the maximum rate, if any, which may be legally
charged on the Loans evidenced by this Note (the “Maximum Rate”), and if the
Interest Rate or Default Rate would result in a rate higher than the Maximum
Rate, the Interest Rate or Default Rate shall nevertheless be limited to the
Maximum Rate and any amounts which may be paid toward interest in excess of the
Maximum Rate shall be applied to the reduction of principal, or, at the option
of Lender, returned to the Borrowers.

PLACE OF PAYMENT: All payments hereon shall be made, and all notices to the
Lender required or authorized hereby shall be given, at the office of Lender at
the address designated in the Agreement, or to such other place as Lender may
from time to time direct by written notice to Borrowers.

APPLICATION OF PAYMENTS: All payments received hereunder shall be applied in
accordance with the provisions of the Agreement.

PAYMENT AND COLLECTION: All amounts payable hereunder are payable by check or
wire transfer in immediately available funds to the account number specified by
Lender, in lawful money of the United States. At Lender’s option, Lender may
charge the Borrowers’ account for said interest. Borrowers agree to perform and
comply with each of the covenants, conditions, provisions and agreements
contained in every instrument now evidencing or securing the Loans.

SECURITY: This Note is issued pursuant to the Agreement and is secured by a
pledge of the Collateral as described in the Loan Documents. Notwithstanding the
pledge of the Collateral described above, Borrowers hereby acknowledge, admit
and agree that Borrowers’ obligations under this Note are recourse obligations
of Borrowers to which Borrowers pledge their full faith and credit.

DEFAULTS; REMEDIES: Upon the happening of an Event of Default, the Lender shall
have all of the rights and remedies set forth in the Agreement.

The failure to exercise any of the rights and remedies set forth in the
Agreement shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect of the same event or any other
event. The acceptance by Lender of any payment which is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the foregoing rights and
remedies at that time or at any subsequent time or nullify any prior exercise of
any such rights and remedies without the express consent of Lender, except as
and to the extent otherwise provided by law.



--------------------------------------------------------------------------------

EXECUTION COPY

 

WAIVERS: Borrowers waive diligence, presentment, protest and demand and also
notice of protest, demand, dishonor and nonpayment of this Note.

TERMINOLOGY: Any reference herein to Lender shall be deemed to include and apply
to every subsequent holder of this Note.

AGREEMENT: Reference is made to the Agreement for provisions as to the Loan,
rates of interest, Collateral, acceleration and release matters. If there is any
conflict between the terms of this Note and the terms of the Agreement, the
terms of the Agreement shall control.

APPLICABLE LAW: THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, THE LAWS OF WHICH THE
BORROWERS HEREBY EXPRESSLY ELECT TO APPLY TO THIS NOTE, WITHOUT GIVING EFFECT TO
PROVISIONS FOR CHOICE OF LAW THEREUNDER. THE BORROWERS AGREE THAT ANY ACTION OR
PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS NOTE SHALL BE COMMENCED IN
ACCORDANCE WITH THE PROVISIONS OF THIS NOTE.

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW OR HEREAFTER HAVE UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE TO A TRIAL BY JURY OF ANY AND
ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING
BETWEEN BORROWERS AND LENDER OR THEIR SUCCESSORS AND ASSIGNS, OUT OF OR IN ANY
WAY CONNECTED WITH THIS NOTE, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR
THE COLLATERAL. IT IS INTENDED THAT SAID WAIVER SHALL APPLY TO ANY AND ALL
DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR PROCEEDINGS BETWEEN
BORROWERS AND LENDER. EACH BORROWER WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS,
DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY KIND, NATURE OR DESCRIPTION IN ANY
ACTION OR PROCEEDING INSTITUTED BY LENDER WITH RESPECT TO THIS NOTE, THE OTHER
LOAN DOCUMENTS, THE OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING THEREFROM
OR RELATING THERETO, EXCEPT COMPULSORY COUNTERCLAIMS.

CONSENT TO JURISDICTION. EACH BORROWER HEREBY (a) IRREVOCABLY SUBMITS AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED
IN THE STATE OF NEW YORK, NEW YORK COUNTY, WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF THIS NOTE, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS
AND/OR THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING THERETO, AND
(b) WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE OR
FORUM



--------------------------------------------------------------------------------

EXECUTION COPY

 

NON CONVENIENS WITH RESPECT THERETO. IN ANY SUCH SUIT, ACTION OR PROCEEDING,
EACH BORROWER WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR OTHER
PROCESS AND PAPERS THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH BORROWER AT ITS
OFFICES SET FORTH HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER HAS RECEIVED
NOTICE AS PROVIDED IN THIS NOTE. NOTWITHSTANDING THE FOREGOING, EACH BORROWER
CONSENTS TO THE COMMENCEMENT BY LENDER OF ANY SUIT, ACTION OR PROCEEDING IN ANY
OTHER JURISDICTION TO ENFORCE ITS RIGHTS IN AND TO THE COLLATERAL AND WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, this Secured Revolving Loan Note has been duly executed and
delivered by the undersigned as of the day and year first above written.

 

JAGGED PEAK, INC. By:  

 

Name:   Title:   JAGGED PEAK CANADA INC. By:  

 

Name:   Title:  

[SIGNATURE PAGE – SECURED REVOLVING LOAN NOTE]